Citation Nr: 1219621	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a an increased rating for residuals of a hemorrhoidectomy with decreased sphincter tone, rated 10 percent prior to April 24, 2009, and 30 percent as of April 24, 2009.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to July 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks entitlement to an increased rating for residuals of a hemorrhoidectomy with decreased sphincter tone.  In a March 2012 statement, he asserted that his service-connected disability has worsened and the November 2009 VA examination does not represent the severity of his disability.

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran claims that his hemorrhoid disability has worsened and as his last VA examination was in November 2009, the Board finds that another VA examination is warranted at this time.  

Since the claims file is being returned it should also be updated to include recent VA treatment records since November 18, 2010.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain and associate with the record VA medical records since November 18, 2010.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and extent of his residuals of hemorrhoidectomy with decreased rectal sphincter tone.  The examiner must review the claims file and must note that review in the report.  All necessary special studies or tests are to be accomplished.  All reported symptoms and observed pathology attributed to the Veteran's residuals of hemorrhoidectomy with decreased rectal sphincter tone must be fully described.  The examiner's report should specifically address whether the Veteran's condition results in any of the following symptoms:  occasional involuntary bowel movements necessitating wearing of a pad, extensive leakage, fairly frequent involuntary bowel movements, or a complete loss of sphincter control.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

